DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on April 2, 2019.  Claim 20 has been newly added.  Thus, claims 1-20 are pending.  Claims 1, 18 and 19 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0015317 to Fasola et al. (hereinafter “Fasola.
Claims 11-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fasola.
With respect to independent claims 1, 18 and 19, Fasola discloses receiving a plurality of images captured by at least one user device, wherein each image is associated with one of a corresponding plurality of geographic locations and a time of capture (see paragraphs [0030], [0052] and [0090]:  Pre-existing map data preferably includes a map of roads (e.g., the roads the vehicle is traveling on) with corresponding location information, but may additionally or alternatively include weather data, altitude data, point of interest data, etc. Pre-existing map data may additionally or alternatively include any information relevant to mapping; for example, pre-existing map data may include images of a road surface linked to locations along the road (e.g., a set of images taken at particular positions and orientations along the road) and/or LIDAR maps of a given area.  For example, a set of road surface images may be linked to a precisely known location. This map data may be used to calibrate a GPS receiver of the vehicle (i.e., when the vehicle image sensor captures an image substantially similar to one of the set of road surface images, the GPS receiver is calibrated using the precisely known location linked to that road surface image).  Multi-image techniques are specifically techniques that rely on the relationship between images captured at successive times in order to perform image correction. For example, S170 may include displaying (on an LCD or other display) a visualization of the vehicle's location within a lane (and potentially obstacles identified in the vehicle's surroundings).); 
determining a path between the plurality of geographic locations (see paragraph [0032]:  a set of road surface images may be linked to a precisely known location. This map data may be used to calibrate a GPS receiver of the vehicle (i.e., when the vehicle image sensor captures an image substantially similar to one of the set of road surface images, the GPS receiver is calibrated using the precisely known location linked to that road surface image).); 
determining a confidence indicator representative of whether the determined path corresponds to a demarked path, wherein determining the confidence indicator comprises 
identifying the path as corresponding to a demarked route, based on the confidence indicator (see paragraphs [0081] and [0084]:  identifying a lane demarcated by detected lane markers (e.g., by interpolating between lane markers). Generating a local map identifying a lane by computing estimated lane boundaries for several successive (or otherwise captured-close-in-time) image data frames and determining the lane boundaries (relative to the vehicle) from an average of the multiple lane boundary estimates.); and 
marking the plurality of images for display as a demarked route (see paragraphs [0066], [0068] and [0081]:  S145 include performing feature detection. S145 functions to detect features present in image data captured in S130. S145 preferably includes detecting lane markers on road surfaces, but may additionally or alternatively include detecting any image feature (e.g., cars, 
With respect to dependent claim 2, Fasola discloses wherein the plurality of images is a sequence of images captured over a period of time at the plurality of geographic locations (see paragraphs [0039] and [0052]:  S130 includes capturing images from multiple cameras, S130 may include synchronizing cameras to capture images at substantially same times; alternatively, cameras may be unsynchronized.  Multi-image techniques may include averaging over several image frames to remove small pitch/roll errors. As another example, multi-image techniques may include comparing portions of an image to a successive image; rapid, large changes in an image may be an indication of distortion or sensor error.).  
With respect to dependent claim 3, Fasola discloses wherein determining the path between the plurality of geographic locations comprises determining a temporal order in which the plurality of images were captured at the geographic locations (see claim 1:  road surface image data of a road surface; detecting, using a dynamic model that accounts for distortion in the road surface image data due to pitch and roll of the vehicle, a set of lane markers based on the road surface image data, the estimated pitch, and the estimated roll; generating a local map based on the set of detected lane markers; wherein generating the local map comprises identifying a lane demarcated by the set of detected lane markers; and controlling the vehicle according to the local map; wherein controlling the vehicle comprises keeping the vehicle within the lane during vehicular travel.).  
With respect to dependent claim 4, Fasola discloses wherein the determined path connects the plurality of geographic locations in the determined temporal order (see paragraphs [0052], [0075] and [0085]:  Multi-image techniques include techniques that make use of multiple images to perform distortion correction. While the previous techniques may be used on single or multiple images, multi-image techniques are specifically techniques that rely on the relationship 
With respect to dependent claim 5, Fasola discloses wherein the demarked path is a real-world route between a start location and an end location (see claim 1:  road surface image data of a road surface; detecting, using a dynamic model that accounts for distortion in the road surface image data due to pitch and roll of the vehicle, a set of lane markers based on the road surface image data, the estimated pitch, and the estimated roll; generating a local map based on the set of detected lane markers; wherein generating the local map comprises identifying a lane demarcated by the set of detected lane markers; and controlling the vehicle according to the local map; wherein controlling the vehicle comprises keeping the vehicle within the lane during vehicular travel.).  
With respect to dependent claim 6, Fasola discloses comprising identifying the path as corresponding to a demarked path in response to determining that the confidence indicator exceeds a threshold (see paragraph [0069]:  S145 may include, for each pixel in an image (or for a subset of pixels; e.g., pixels above some absolute threshold intensity or pixels in an area of interest), measuring difference in intensity between the pixel and a pixel some number of pixels to the left. This distance (i.e., the number of pixels) will henceforth be referred to as dx. dx preferably corresponds to the width of a lane marker as imaged by the camera (e.g., a number of pixels corresponding to a width of 4-6 inches). If the intensity difference passes a threshold value 
With respect to dependent claim 7, Fasola discloses identifying the path as corresponding to a demarked path in response to determining that the determined path corresponds to a route that has been travelled by a user of the at least one user device (see claim 1:  a set of lane markers based on the road surface image data, the estimated pitch, and the estimated roll; generating a local map based on the set of detected lane markers; wherein generating the local map comprises identifying a lane demarcated by the set of detected lane markers; and controlling the vehicle according to the local map; wherein controlling the vehicle comprises keeping the vehicle within the lane during vehicular travel.).  
With respect to dependent claim 8, Fasola discloses wherein determining the confidence indicator further comprises determining a total number of the plurality of images (see paragraphs [0039] and [0052]:  S130 preferably includes capturing images at 30 frames per second or higher; alternatively, S130 may include capturing images at any rate. If S130 includes capturing images from multiple cameras, S130 may include synchronizing cameras to capture images at substantially same times.   Multi-image techniques include techniques that make use of multiple images to perform distortion correction. While the previous techniques may be used on single or multiple images, multi-image techniques are specifically techniques that rely on the relationship between images captured at successive times in order to perform image correction.). 
With respect to dependent claim 9, Fasola discloses wherein the determined path comprises a plurality of stages separated by the plurality of geographic locations and determining the confidence indicator further comprises determining an angle change between successive stages of the determined path (see paragraphs [0030], [0052] and [0087]  Pre-existing map data may additionally or alternatively include any information relevant to mapping; for example, pre-existing map data may include images of a road surface linked to locations along the road (e.g., a set of images taken at particular positions and orientations along the road) and/or LIDAR maps 
With respect to dependent claim 10, Fasola discloses wherein determining the confidence indicator further comprises determining an average distance between successive geographic locations in the determined path (See paragraphs [0045], [0052] and [0069]:  S141 preferably includes performing image distortion correction in order to increase accuracy of image-based localization and/or guidance; for example, if lane markers are imaged improperly, distance from the markers or orientation relative to the markers may be misjudged.  Multi-image techniques include techniques that make use of multiple images to perform distortion correction. While the previous techniques may be used on single or multiple images, multi-image techniques are specifically techniques that rely on the relationship between images captured at successive times in order to perform image correction. For example, multi-image techniques may include averaging over several image frames to remove small pitch/roll errors. As another example, multi-image techniques may include comparing portions of an image to a successive image; rapid, large changes in an image may be an indication of distortion or sensor error.). This process is preferably also performed based on the difference in intensity between the pixel and another pixel; this other pixel located a distance of dx to the right. Note that the pixel distance dx is preferably computed using a transformation that accounts for the parameters of the imaging system (e.g., the 6-axis 
With respect to dependent claim 11, Fasola discloses wherein determining the confidence indicator further comprises determining an efficiency indicator for the determined path (see paragraph [0072]:  the different distances may be assigned different confidence levels; that is, the 2dx process may be more likely to detect lane marker pixels, but may also be more likely to generate false positive results (than the dx process). Further, S145 may include using a vertical feature detector (in contrast to the horizontal detectors described in the preceding two paragraphs) to provide additional confidence to feature detection; for instance, a set of pixels that satisfy the horizontal feature detection constraints may be eliminated if they are not vertically near other pixels satisfying those constraints (the vertical axis of the image corresponding to the direction of travel of the car).).  
With respect to dependent claim 15, Fasola discloses providing, for display, at least one indicia indicating the determined path between the plurality of images as a demarked route (see paragraphs [0049], [0071] and [0072]:  Model-based techniques include techniques that make use of image models; that is, sets of data that describe how an image (or features within an image) should look. For example, a model for lane markers may include parameters for the shape of lane markers as well as for camera configuration and location. If an imaged lane marker deviates from the model, this may be an indication of image distortion, as shown in FIG. 4.  he method 100 may additionally or alternatively include modifying the feature detectors to account for changing road surface slope (i.e., grade); for example, the method 100 may determine from one set of local image data (e.g., LIDAR) that road slope changes within the imaging view (e.g., of an RGB camera) and may calculate d.sub.x based not just on position within the imaging view, but also 
With respect to dependent claim 16, Fasola discloses providing, for display, a plurality of indicia representing the geographic locations associated with each of the plurality of images (see paragraph (see paragraphs [0079] and [0080]:  S150 may include imaging road surface near the vehicle and correlating this to a global map (e.g., via latitude and longitude) so that road surface images may be used to supplement GPS data on future trips (or for other cars, etc.). Note that the term “global map” here refers to a map of features (or any other map) extending beyond a certain proximity of the vehicle; for example, a city street map. Global maps are preferably referenced to a fixed point, while local maps are preferably referenced to the vehicle. Additionally or alternatively, global and local maps may be referenced to any coordinates (or may be referenced in any other manner).  S150 preferably includes generating a local map of road features (e.g., lanes) from features detected in images captured by S130, but may additionally or alternatively include generating a local map using any suitable data. For example, S150 may include generating a local map based on a combination of image data and GPS data (and/or IMU data).).  
Fasola discloses comprising providing the indicia for display on a geographic map (see paragraphs [0072] and [0078]:  S145 may include using a vertical feature detector (in contrast to the horizontal detectors described in the preceding two paragraphs) to provide additional confidence to feature detection; for instance, a set of pixels that satisfy the horizontal feature detection constraints may be eliminated if they are not vertically near other pixels satisfying those constraints (the vertical axis of the image corresponding to the direction of travel of the car). From these feature detectors, a set of binary maps may be generated for both d.sub.x and 2d.sub.x, which may then be used in local map generation.  S150 includes generating a local map. S150 functions to create a map of features in proximity to a vehicle. S150 preferably includes generating a local map of lanes in front of a vehicle to aid in assisted cruise control, but may additionally or alternatively generate local map data of any features for any purpose.).  
With respect to dependent claim 20, Fasola discloses wherein the plurality of images is a sequence of images captured over a period of time at the plurality of geographic locations (see paragraphs [0039] and [0052]:  S130 includes capturing images from multiple cameras, S130 may include synchronizing cameras to capture images at substantially same times; alternatively, cameras may be unsynchronized.  Multi-image techniques may include averaging over several image frames to remove small pitch/roll errors. As another example, multi-image techniques may include comparing portions of an image to a successive image; rapid, large changes in an image may be an indication of distortion or sensor error.).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661